Per. Curiam,
This case was argued with numbers 21, 22, 23, and 24 of May term, 1896, involving substantially the same questions.
A careful consideration of the record has satisfied us that there is no error in the judgment. The controlling questions have been fully discussed and correctly decided by the learned trial judge. It would serve no useful purpose to add anything to what has been so well said by him. The judgment is therefore affirmed on the opinion sent up with the record in this case.